Exhibit 10.2

 

CONSENT AND AMENDMENT AGREEMENT

 

This CONSENT AND AMENDMENT AGREEMENT (this “Amendment”), dated as of March 27,
2018, is entered into by and among AEON GLOBAL HEALTH CORP. (formerly,
Authentidate Holding Corp.), a Delaware corporation (the “Company”) and each of
the holders of the Prior Senior Notes (as such term is defined below) listed on
the signature pages hereto.

 

WHEREAS, the Company issued $2,545,199 in aggregate principal amount of Senior
Secured Convertible Notes due March 20, 2018 (the “Prior Senior Notes”),
pursuant to that certain Exchange Agreement, dated as of March 20, 2017, among
the Company and the initial holders of such Prior Senior Notes (the “Exchange
Agreement”). The terms of such Prior Senior Notes are set forth in the form of
Senior Secured Convertible Note attached to the Exchange Agreement;

 

WHEREAS, the Company’s obligations under the Prior Senior Notes are secured by
liens on substantially all of its assets pursuant to that certain Amended and
Restated Security Agreement, dated as of March 20, 2017, between the Company and
the holders of the Prior Senior Notes (the “Security Agreement”);

 

WHEREAS, the Company now wishes to issue a new senior secured convertible note
in the aggregate principal amount of $504,452, which new note would be issued on
a parity basis with, and on substantially identical terms as, the Prior Senior
Notes (the “New Senior Note”) in exchange for the surrender of a promissory note
in the aggregate principal amount of $500,000 held by the Chief Executive
Officer of the Company, who is also a holder of a Prior Senior Note; and

 

WHEREAS, the holders of the Prior Senior Notes (the “Senior Holders”) have
otherwise agreed to extend the maturity date of the Prior Senior Notes in
consideration of certain amendments to the conversion feature of the Prior
Senior Notes, as described in greater detail herein; and

 

WHEREAS, the Company and Senior Holders desire to amend and modify the terms of
the Prior Senior Notes and the Security Agreement to permit the issuance of the
New Senior Note on the terms set forth herein, and the undersigned Senior
Holders have agreed to such amendments, modifications and other provisions set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.     Definitions. As used herein, terms that are defined herein shall
have the meanings as so defined, and terms not so defined shall have the
meanings as set forth in the Prior Senior Notes and the Security Agreement, as
applicable.

 

SECTION 2.     Amendments to the Prior Senior Notes. Each of the Prior Senior
Notes is hereby amended as follows:

 

(a)      The definition of the term “Maturity Date” of each Prior Senior Note is
hereby amended such that from and after the Effective Date of this Amendment,
the term “Maturity Date” shall mean March 20, 2019.

 

(b)      The definition of the term “Majority in Interest” set forth in Section
1 of each Senior Note, is hereby amended and restated to mean “at any time of
determination, fifty-one percent (51%) in interest (based on the
then-outstanding aggregate principal amounts of the Prior Senior Notes issued as
of March 20, 2017 under the Exchange Agreement and the New Senior Note issued
pursuant to the Consent and Amendment Agreement at the time of such
determination) of the holders of such Prior Senior Notes and the New Senior
Note.

 

1

--------------------------------------------------------------------------------

 

 

(c)      Section 4(b) of each Prior Senior Note is hereby amended and restated
in its entirety to provide as follows:

 

“Section 4(b) Conversion Price. The conversion price in effect on any Conversion
Date shall be equal to $1.20 per share, subject to adjustment herein (the
“Conversion Price”).”

 

(d)      All references in each Prior Senior Note to “Authentidate” or
“Authentidate Holding Corp.” are hereby deleted and replaced with “AEON” or
“Aeon Global Health Corp.”, as the case may be.

 

SECTION 3.   Acknowledgement and Consent.

 

(a)      The Senior Holders hereby acknowledge and consent (i) to the sale and
issuance by the Company of the New Senior Note ; (ii) to the Company entering
into, executing and delivering the New Senior Note and the Amended Security
Agreement (as defined below); and (iii) to the grant by the Company, pursuant to
the Amended Security Agreement, of the security interest in the Collateral (as
defined in the Amended Security Agreement) to the holder of the New Senior Note.
The Senior Holders further agree that the New Senior Note shall constitute
“Permitted Indebtedness”, as defined in the Security Agreement, and that the
liens granted to the holder of the New Senior Note under the Amended Security
Agreement shall constitute “Permitted Liens”, as defined in the Security
Agreement.

 

(b)     In addition, the Senior Holders further acknowledge and agree in all
respects that (i) the New Senior Note shall, upon issuance, be pari passu with
the Prior Senior Notes with regard to priority of payment and in all other
respects pertaining to their respective interests under the such instruments;
and (ii) regardless of the relative times of attachment or perfection thereof,
the security interests granted to the Senior Holders under the Security
Agreement shall in all respects be pari passu security interests on parity with
the security interests granted or to be granted in the Collateral to the holder
of the New Senior Note pursuant to the Amended Security Agreement. Such Senior
Holders confirm and agree that the priorities specified herein are applicable
irrespective of the time, order or method of attachment or perfection of
security interests or the time or order of filing of financing statements and
each agrees not to seek to challenge, to avoid, to subordinate or to contest or
directly or indirectly to support any other person in challenging, avoiding,
subordinating or contesting in any judicial or other proceeding, including,
without limitation, any proceeding involving the Company, the priority,
validity, extent, perfection or enforceability of any lien held by the holders
of the New Senior Notes in all or any part of the Collateral.

 

SECTION 4.     Amendments to the Security Agreement. In order to ensure that the
liens granted to the holder of the New Senior Note is on parity with the liens
granted to secure the obligations arising under the Prior Senior Notes, the
Senior Holders hereby agree and covenant to execute and deliver to the Company
an amendment to the Security Agreement in the form annexed hereto as Exhibit A
(the “Amended Security Agreement”).

 

SECTION 5.      Effect of Amendment. This Amendment shall become effective on
the date on which (the “Effective Date”) the following conditions have occurred:
(a) the Company and the Senior Holders have executed and delivered counterparts
of this Amendment and the Security Agreement Amendment, and (b) the closing of
the transactions contemplated under the new exchange agreement between the
Company and the holder of the New Senior Note shall have occurred. Upon the
Effective Date, (i) the applicable portions of this Amendment shall be a part of
each Prior Senior Note and the Security Agreement, as the case may be, each as
amended hereby, and (ii) each reference in any such document to “this Note”,
“this Agreement”, “hereof”, “hereunder”, or words of like import, and each
reference in any other document or agreement to any of the Prior Senior Notes or
the Security Agreement shall mean and be a reference to the Prior Senior Notes
or the Security Agreement, as the case may be, as amended hereby. Except as
expressly amended hereby, each of the Prior Senior Notes (including the Reserved
Senior Note) and the Security Agreements amended herein shall remain in full
force and effect and are hereby ratified and confirmed by the parties hereto.

 

2

--------------------------------------------------------------------------------

 

 

SECTION 6.      Consent. Each of the Senior Holders executing this Amendment
hereby consents to the terms of the amendments to the Prior Senior Notes and
Security Agreement contained in this Amendment.

 

SECTION 7.      Representations and Warranties. Each of the parties hereto
represents and warrants that it is duly incorporated or otherwise organized,
validly existing and (to the extent applicable) in good standing under the laws
of the jurisdiction of its formation, that it has all requisite power and
authority to enter into this Amendment and that this Amendment has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation. Each of the Senior Holders further represent and warrant
that: (i) it is the beneficial or record owner of the Prior Senior Note
originally issued to it, free and clear of any and all pledges, liens, security
interests, mortgage, claims, charges, restrictions, options, title defects or
encumbrances; (ii) such Senior Holder has neither assigned, pledged or
transferred in any manner, any interest in either the Prior Senior Note
originally issued or the Security Agreement; and (iii) it is an “accredited
investor” as that term is defined in Regulation D promulgated under the
Securities Act of 1933. Each Senior Holder agrees that this Amendment shall be
affixed by each Holder to its Prior Senior Note and become a part thereof.

 

SECTION 8.      Governing Law; Miscellaneous.

 

(a)       This Amendment shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflicts
of law.

 

(b)       Headings used herein are for convenience of reference only and shall
not affect the meaning of this Amendment. This Amendment may be executed in any
number of counterparts, and by the parties hereto on separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same agreement. Executed counterparts may be delivered via facsimile
or other means of electronic transmission.

 

(c)       This Amendment contains the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all prior arrangements
and understandings between the parties, either written or oral, with respect to
its subject matter. This Amendment may not be amended or any provision hereof
waived in whole or in part, except by a written amendment signed by all of the
parties hereto. The observance of any term of this Amendment may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument signed by the party against whom
enforcement of any such waiver is sought. The failure of any party at any time
or times to require performance of any provision hereof shall in no manner
affect the rights at a later time to enforce the same. No waivers of or
exceptions to any term, condition, or provision of this Amendment, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition, or provision. This Amendment shall be
binding upon and shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

 

3

--------------------------------------------------------------------------------

 

 

(d)      Each Senior Holder expressly represents and warrants that (a) before
executing this Amendment, such Senior Holder has fully informed himself or
itself of the terms, contents, conditions and effects of this Amendment;
(b) such Senior Holder has had the opportunity to seek the advice of his or its
own counsel and advisors before executing this Amendment; (c) this Amendment is
the result of arm’s length negotiations conducted by and among the parties; and
(d) such Senior Holder acknowledges that the law firm of Becker & Poliakoff, LLP
has been retained by the Company to prepare this Amendment as legal counsel for
the Company, that Becker & Poliakoff, LLP does not represent any Senior Holder
in connection with the preparation or execution of this Amendment, that such
firm has not given any legal, investment or tax advice to any Senior Holder
regarding this Amendment and that such Senior Holder has not relied upon any
legal advice except as provided by its own attorneys. Becker & Poliakoff, LLP is
expressly intended as a beneficiary of the representations and warranties of the
Senior Holder contained in this paragraph.

 

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------

 

 

WITNESS WHEREOF, the parties have caused this Amendment to be executed by their
respective duly authorized representatives, as of the date first set forth above

 

 

AEON GLOBAL HEALTH CORP.

 

 

 

 

 

       

 

 

 

 

 

By:

 /s/ Michael J. Poelking  

 

 

Name: Michael J. Poelking

 

  Title: Chief Financial Officer  

 

 

ACCEPTED AND AGREED:

 

MKA 79, LLC

 

 

By:     /s/ J. David Luce

Name:     J. David Luce

Title:     Manager

Principal Amount of Senior Note: $641,294

 

VER 83, LLC

 

 

By:     /s/ Douglas B. Luce

Name:     Douglas B. Luce     

Title:     Manager

Principal Amount of Senior Note: $1,056,875

 

OPTIMUM VENTURES, LLC

 

 

By:      /s/ Shawn Desai              

Name: Shawn Desai

Title: Member

Principal Amount of Senior Note: $591,613

 

HANIF A. ROSHAN

 

 

By:         /s/ Hanif A. Roshan     

Name:     Hanif A. Roshan

Principal Amount of Senior Note: $255,417

 

 

 

 

 

Signature Page to Consent and Amendment Agreement

 

5

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF AMENDED SECURITY AGREEMENT

 

 

6